15-545
     Zou v. Whitaker
                                                                                  BIA
                                                                          A073 570 562
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   ZONG ZENG ZOU,
14                 Petitioner,
15
16                     v.                                        15-545
17                                                               NAC
18
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gang Zhou, New York, NY.
25
26   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
27                                     Deputy Assistant Attorney General;
28                                     Leslie McKay, Assistant Director;
                                           1
      04122018-8
1                                 Margot L. Carter, Trial Attorney,
2                                 Office of Immigration Litigation,
3                                 United States Department of
4                                 Justice, Washington, DC.
5

6            UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10           Petitioner Zong Zeng Zou, a native and citizen of the

11   People’s Republic of China, seeks review of a January 30,

12   2015, decision of the BIA denying his motion to reopen as

13   untimely and number barred.       In re Zong Zeng Zou, No. A073

14   570 562 (B.I.A. Jan. 30, 2015).         We assume the parties’

15   familiarity with the underlying facts and procedural history

16   in this case.      The applicable standards of review are well

17   established.      See Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   168-69 (2d Cir. 2008).

19           Zou moved to reopen his deportation proceedings, alleging

20   a fear of persecution in China on account of the births of

21   his U.S. citizen children in violation of China’s population

22   control program and his membership in the China Democracy

23   Party (“CDP”) in the United States.       It is undisputed that

                                      2
     04122018-8
1    Zou’s motion to reopen was untimely and number barred because

2    it was his third motion to reopen filed more than 12 years

3    after his deportation order became final.              See 8 U.S.C.

4    § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).              These

5    time and numerical limitations do not apply, however, if the

6    motion is to reopen proceedings in order to apply for asylum

7    “based on changed country conditions arising in the country

8    of nationality or the country to which removal has been

9    ordered, if such evidence is material and was not available

10   and would not have been discovered or presented at the

11   previous proceeding.”         8 U.S.C. § 1229a(c)(7)(C)(ii); see

12   also 8 C.F.R. § 1003.2(c)(3)(ii).

13           For largely the same reasons set forth in Jian Hui Shao,

14   we find no error in the agency’s determination that Zou’s new

15   evidence     of   isolated   incidents   of   persecution   failed   to

16   demonstrate a material change in conditions related to the

17   enforcement of China’s population control program as needed

18   to excuse the untimely and number barred filing of his motion,

19   much less as to his unsworn, uncorroborated evidence of a

20   single instance of threatened application of China’s policies

21   to children born in the United States.          See 546 F.3d at 159-

                                        3
     04122018-8
1    66, 169-73 (noting that country conditions evidence from 1998

2    to 2007 indicated that enforcement of the family planning

3    policy was generally lax in Fujian Province with isolated

4    reports of force being used).                  Nor did the BIA err in finding

5    no     material      change     in     conditions      as    to     the   Chinese

6    government’s         treatment    of       CDP   members    since    Zou’s   1999

7    hearing.         See In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A.

8    2007) (“In determining whether evidence accompanying a motion

9    to     reopen      demonstrates        a    material     change     in    country

10   conditions that would justify reopening, [the BIA] compare[s]

11   the evidence of country conditions submitted with the motion

12   to those that existed at the time of the merits hearing

13   below.”).         The BIA was not compelled to credit an unsworn

14   letter from Zou’s brother stating that Chinese officials had

15   discovered Zou’s CDP activities in the United States.                         See

16   Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring

17   to agency’s decision regarding the weight to afford evidence

18   that         officials   were   aware      of    petitioner’s     pro-democracy

19   activities in the United States).

20



                                                4
     04122018-8
1           For the foregoing reasons, the petition for review is

2   DENIED.

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe
5                                 Clerk of Court




                                   5
    04122018-8